Title: To John Adams from Jonathan Bayard Smith, 28 August 1776
From: Smith, Jonathan Bayard
To: Adams, John


     
      Respectd Sir
      Amboy Augt. 28 1776
     
     As I find that Mr. Christopher Ludwig is about setting off for Philadelphia in the morning, I think it a duty I owe to trouble you with a line or two by him. The troops have complaind much of their provisions, the bread in particular; tho’ they may have exaggerated matters in some instances, yet they have not been without good grounds in others. And I am glad that, by ingaging Mr. Ludwig to deliver this to you with his own hands, I have an opportunity of procuring you the fullest information concerning an article of the utmost consequence in our camps. That he is disinterested, except for the public good I am fully confident. If he has any ambition I believe it is to be found, and known to be, in serving the public. That he is very able his neighbors in the City have long known, and I believe this Camp will fully testify. Indeed the alterations here in the article of bread is truely great. It is not surprizing that every circumstance does not meet the particular attention which it possibly may deserve as the different objects are so many and so novel, but I dare say you’d think this of bread to be very essential. An instance was yesterday afforded of its importance; for it was intirely accidental, as the Commissary told me himself, that the troops, ordered to proceed, were provided from Trenton.
     The accounts from Long Island you’d receive more authentic, and more early than we have it in our power to give you. I have the pleasure to be with the greatest esteem & regard, very gratefully Dr Sir Yr. m. ob. h. st
     
      Jona. B Smith
     
    